In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                   No. 07-16-00109-CR


                        TIMOTHY LOVINGTON, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 137th District Court
                                 Lubbock County, Texas
      Trial Court No. 2015-407,978, Honorable John J. "Trey" McClendon III, Presiding

                                      June 7, 2016

                          ABATEMENT AND REMAND
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant Timothy Lovington appeals his conviction for evading arrest using a

motor vehicle. The appellate record was originally due on March 28, 2016. The clerk’s

record was filed on March 23, 2016. On March 28, 2016, the court reporter moved for

an extension of time to file the reporter’s record on the grounds that she was unable to

complete the record due to her case load. The motion was granted, and the deadline

was moved to April 27, 2016.       Thereafter, the reporter once again moved for an

extension. We granted the motion, but advised the reporter that no further extensions
would be granted. The deadline to file the reporter’s record was extended to May 27,

2016. The reporter has now requested a third extension to file the reporter’s record.

       Accordingly, we deny the request for an extension of time to file the reporter’s

record, abate the appeal, and remand the cause to the 137th District Court of Lubbock

County (trial court) for further proceedings.      Upon remand, the trial court shall

immediately determine, through hearing or otherwise, when the reporter’s record can

reasonably be transcribed into written form and filed in a manner that does not further

delay the prosecution of this appeal or have the practical effect of depriving the

appellant of his right to appeal.

       The trial court shall 1) execute findings of fact and conclusions of law addressing

the foregoing issue and 2) cause to be developed a supplemental clerk’s record

containing its findings of fact and conclusions of law and all orders it may issue as a

result of its resolution of the foregoing inquiry. Additionally, the trial court shall then

cause the supplemental clerk’s record to be filed with the Clerk of this Court on or

before July 7, 2016. Should further time be needed by the trial court to perform these

tasks, then same must be requested before July 7, 2016.

       It is so ordered.



                                                       Per Curiam



Do not publish.




                                            2